Interim Decision #2068

MATTER OF SCHICK

In Visa Petition Proceedings
NYC-N--31276
Decided by Regional Commissioner December 15, 1970
Since the petitioning American company—which has signed a contract with
a French company giving the American firm exclusive license to buy and
import into the United States machinery manufactured by the French
company for 10 years—is not bound to such foreign firm through common
ownership and management but has only a contractual relationship with
the foreign company, subject to termination, petitioner is not connected
with the French company within the contemplation of section
101(a) (15) (L) of the Immigration and Nationality Act, as amended, and
the beneficiary, an employee of the French firm, is ineligible for classification as an intra-company transferee under section 101(a) (15) (L) of the
Act since he would not be entering the United States to continue to perform services for the same employer or a subsidiary or affiliate thereof.
ON BEHALF OF PETITIONER: Abraham Kaufman, Esquire
521 Fifth Avenue
New York, New York 10017

This matter is before the Regional Commissioner on appeal
from the denial of a request to classify an alien as an intra-company transferee under section 101 (a) (15) (L) of the Immigration
and Nationality Act.
The petitioner is a manufacture of nylon zippers seeking to obtain the services of a technical consultant who is familiar with
the manufacture of specialized equipment needed to produce this
type of slide fastener. The petitioner is an American corporation
established in 1965 and it has no known branches or subdivisions
in Europe or any ether country. The beneficiary is an alien employed since 1967 by a French corporation which has developed a
new nylon slide fastener. The French Company and the petitioner
have entered into an agreement whereby the petitioner will manufacture this slide fastener under a license and royalty agreement
and have exclusive rights to sell the product in the United States.
There is no joint ownership or investment between the two corn-

647

terim Decision #2068
vies, the only connection being the manufacturing and marketg agreement between them.
The District Director denied this request on two grounds, the
.st one being that the two companies do not possess the proper
lationship to confer eligibility for "L" status and the other
!ing that the alien was not employed in a managerial capacity.
connection with the relationship of the two companies, the
istrict Director stated:
In the matter at hand, the petitioning firm seeks to use the services of an
nployee of a firm which is described as an "affiliate". Blacks' Law Diconary, Fourth Edition, defines an affiliate as follows: "Signifies a condion of being united, being in close connection, allied, or attached as a
ember or branch". Johanson v. Riverside County Select Groves, 4 Cal.
.pp. 2d 114, 40 P. 2d 530, 534. The evidence of record, however, does not
itisfactorily establish that a proprietary relationship, by reason of ownrship or substantial investment, exists between the two firms. Documenta.on submitted in support of the instant petition merely establishes that
he petitioning firm was granted a license for a period of ten years plus
ertain renewal periods, to manufacture and sell the foreign firm's prodcts in the United States, its territories, dependencies, and possessions.

Article 1 of the agreement between these two companies decribes the basic purpose of it and states:
(1) (a) FFLB warrants that it has full right to grant and hereby grants
o RICHFORD, the exclusive right and license for the life of this Agreenent and any renewals and extensions thereof, to the "know-how" and
ethnical information which FFLB has the right to tr nsmit, to enable
lICHFORD to manufacture the article, hereinafter defined, in the United
states, its territories, dependencies and possessions (hereinafter called the
'Territory").

a

Article 11 of the agreement provides for the supplying of techiical information to the American company for the purpose of inmring the proper manufacture of the licensed article. Further
:tomment on the nature of the agreement was provided by counsel
in his appeal brief which contained the following:
The French company, therefore, made a contract with the petitioner, by
which they gave the petitioner a 10-year exclusive license to buy from
Prestil and import to the United States these special machines, which
Richford would then use for the manufacture of nylon zippers. Pursuant
to that contract, the petitioner has purchased over $300,000 worth of these
machines, has spent over $1,000,000 in setting up its manufacturing plant
at Carle Place, Long Island, N.Y. and is actually engaged in the manufacture of the zippers.
Among other things, the contract provides for the payment by Richford
Industries to Prestil of a royalty of 1/20 for each yard of the nylon "coil
type chain" which is produced by these machines. The contract further
provides for certain guaranteed minimum annual royalties, which are substantial.

648

Interim Decision #2068
The contract with Prestil, a copy of which was submitted as an exhibit
with the visa petition, also obligates Prestil, at the request of Richford,
and at Richford's expense, to send to the United States one or more technicians to train and instruct employees of the petitioner, to assist in setting up the operation, making modifications where appropriate, and providing the special "know-how" of the manufacturer of the machines to the
petitioner, the user of them.

The foregoing has been quoted to bring out the nature of the
connection between the two companies to determine if the relationship between them is of the type contemplated by section
101(a) (15) (L) of the Immigration and Nationality Act. In this
regard, the statute confers eligibility of an alien who:
... has been employed continuously for one year by a firm or corporation
or other legal entity or an affiliate or subsidiary thereof and who seeks to
enter the United States temporarily in order to continue to render his services
to the same employer or a subsidiary or affiliate thereof. . . .

Counsel for the petitioner submits that an affiliation exists between the two companies by reason of the fact that there is a
unity of interest and a meaningful association to further the common interests of both parties. Reference has been made to definitions of the term "affiliation" contained in other sections of the
Immigration and Nationality Laws, but they do not appear applicable here inasmuch as the term is used in a different context.
It is evident from a review of the agreement between the two
companies and the material submitted on appeal that there are
two completely independent companies involved in this matter.
The relationship between them is purely contractual, subject to
cancellation if conditions are not fulfilled. It is true that large
sums of money are involved, but the existence of such sums does
not imply an interrelationship based on a common parentage. The
relationship existing here can be terminated as opposed to one in
which the domestic and foreign organizations are permanently
tied together, not limited to a single, specific venture of unknown
duration.
Counsel has indicated that the statute here was not limited to
American companies having branches abroad but may apply to
foreign companies which have branches here. It should be pointed
out that when a foreign company establishes a branch in the
United States, that branch is authorized to do business under
American laws and becomes, in effect, part of American industry.
That branch is bound to the parent company through common
ownership and management, conditions which are not present in
the matter before us. The District Director accurately quoted the
intent of Congress as explained in House Report, Committee of
649

Interim Decision #2068
the Judiciary, No. 91-851, February 24, 1970, to accompany S.
2593. Originally, it was intended that only American companies
should receive the benefit of this legislation and it was specifically
restricted to transfers within the organization. However, before
final passage, the wording was changed so that as finally enacted,
it includes other than American businesses.
The statute which became section 101 (a) (15) (L) as first
drawn was intended to meet a specific problem being encountered
by American businesses, namely, the inability to freely transfer
high level alien employees from the foreign offices of a United
States concern to the United States because of the limitations on
availability of visa numbers. In the case at hand, the legislation
was not needed since a remedy already existed. The alien could
have been admitted as a visitor for business—not as a visitor for
pleasure as is his present status—provided he is employed and
paid by the foreign firm he represents, or as the beneficiary of a
petition under section 101 (a) (15)H) of the Immigration and Nationality Act.
In view of the foregoing, it is concluded that the two companies
involved in this matter are not connected in the manner contemplated by section 101 (a) (15) (L) of the Immigration and Nationality Act and the beneficiary would not be entering the United
States temporarily to continue to perform services for the same
employer or a subsidiary or affiliate thereof. That being the case,
it is not necessary to pass on the validity of the other ground for
Jenial used by the District Director. The appeal will be dismissed.
It is ordered that the appeal be and the same is hereby disnissed.

650

